DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims, as currently presented, as considered allowable. Specifically, the actuator is fixed to the touch-sensitive surface with the first sensor of the actuator being coupled to the touch-sensitive surface, which the Examiner understands to require that at least one of the actuator or first sensor cannot be removed from the touch-sensitive surface, in addition to the control element as being rotatable relative to the touch-sensitive surface in a perpendicular direction to the touch sensitive surface, which the Examiner understand as being in the z-plane, and only the z-plane, since the touch-sensitive surface runs in the x- and y- planes, thus the control element can only rotate in a direction orthogonal to the touch-sensitive surface between at least two selection position. Further, the second sensor element is rotationally fixed to the control element, which only is rotatable in the z-plane, between the release and selection positions while the main body of the control element is formed by a crown. Support for the claims can be found in Figs. 1-2, and the corresponding descriptions. The closest prior art of record, Heers and Okuzumi, teaches a rotatable knob to interact with a touch screen on a vehicle but fails to teach the aspects as described above. 
As such, Claims 1-9 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627